Case 18-16640-mdc       Doc 26      Filed 04/04/19 Entered 04/04/19 10:55:09          Desc Main
                                    Document     Page 1 of 2


                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 Joseph M. Lombardo, Jr.                           Chapter 13
                                                   Bankruptcy No. 18-16640-mdc
                      Debtor

Lakeview Loan Servicing, LLC, or its Successor
or Assignee
                    Movant
             vs.

William C. Miller, Esq., Trustee
Joseph M. Lombardo, Jr.
                      Respondents


     MOTION OF LAKEVIEW LOAN SERVICING, LLC, OR ITS SUCCESSOR OR
       ASSIGNEE FOR RELIEF FROM AUTOMATIC STAY UNDER ' 362(a)

Movant: Lakeview Loan Servicing, LLC, or its Successor or Assignee

Mortgage dated September 14, 2015 and recorded in the Office of the Recorder of Philadelphia
County in Mortgage Instrument Number 52968874.

Assignment of Mortgage dated May 11, 2018 and recorded in the Office of the Recorder of
Philadelphia County in Mortgage Instrument Number 53366120.

              1.       Lakeview Loan Servicing, LLC, or its Successor or Assignee (hereinafter
"Movant") holds a claim secured by a duly recorded Mortgage on property of Joseph M.
Lombardo, Jr., or of the bankruptcy estate located at: 3148 Draper Street, Philadelphia, PA
19136.

              2.     Joseph M. Lombardo, Jr. (hereinafter "Debtor") filed a Petition under
Chapter 13 on October 4, 2018.

               3.     At the present time, the Mortgage requires payments each month of
$1,434.60.

                4.      Movant has not received regular mortgage payments and lacks adequate
protection of its interests.

             5.       Debtor is in default of post-petition payments to the present date from
December 1, 2018.

              6.      The total amount of the post-petition arrearage as March 1, 2019 is
$5,695.00 This figure is broken down as follows:

-Four (4) delinquent payments of $1,434.60 for the months of December, 2018 through
February, 2019
-Less suspense balance of $43.40
Case 18-16640-mdc       Doc 26    Filed 04/04/19 Entered 04/04/19 10:55:09           Desc Main
                                  Document     Page 2 of 2



               7.     Since March 1, 2019, Movant has incurred attorneys' fees in connection
with this Motion.

                 8.    Movant does not have and has not been offered adequate protection for its
interest in said premises and may be required to pay expenses for said premises in order to
preserve its lien, which is the obligation of the Debtor under said Mortgage.

              9.     Movant specifically requests permission from the Honorable Court to
communicate with the Debtor and Debtor's counsel to the extent necessary to comply with
applicable nonbankruptcy law.

WHEREFORE, Movant prays for an order modifying the automatic stay of Bankruptcy Code
'362(a) to permit Movant to exercise applicable state court remedies with respect to the
mortgage property and for such relief as this Court deems necessary and appropriate.

                                     /s/ Francis T. Tarlecki
                                     ANN E. SWARTZ, ESQUIRE, ID # 201926
                                     ALEXANDRA T. GARCIA, ESQUIRE, ID # 307280
                                     FRANCIS T. TARLECKI, ESQUIRE, ID # 314097
                                     Attorney for Lakeview Loan Servicing, LLC
                                     123 South Broad Street, Suite 1400
                                     Philadelphia, PA 19109
                                     Telephone: (215) 790-1010
                                     Facsimile: (215) 790-1274
                                     Email: ecfmail@mwc-law.com
